Case: 12-60077       Document: 00512126694         Page: 1     Date Filed: 01/28/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 28, 2013
                                     No. 12-60077
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JORGE LUIS EUCEDA-ORDONEZ,

                                                  Petitioner

v.

ERIC H. HOLDER, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 767 013


Before WIENER, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
       Jorge Luis Euceda-Ordonez (“Petitioner”), a native and citizen of
Honduras, petitions this court to review the dismissal by the Board of
Immigration Appeals (BIA) of his appeal of the Immigration Judge’s (IJ) denial
of asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). See 8 U.S.C. §§ 1158, 1231(b)(3). He contends that (1) the IJ and
BIA erred in denying his application for asylum because he established past
persecution based on his membership in a particular social group and (2) there

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60077     Document: 00512126694     Page: 2   Date Filed: 01/28/2013

                                  No. 12-60077

is a clear probability that he will be persecuted if he is returned to Honduras.
When we review an order of the BIA, we consider the underlying decision of the
IJ only to the extent it affected the BIA’s ruling. See Orellana-Monson v. Holder,
685 F.3d 511, 517 (5th Cir. 2012).
      The Secretary of Homeland Security and the Attorney General each have
discretion to grant asylum to an alien who is a “refugee.” 8 U.S.C. § 1158(b)(1).
A “refugee” is an alien outside his country who is “unable or unwilling to
return . . . because of persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a particular social group,
or political opinion.” 8 U.S.C. § 1101(a)(42)(A); see Mwembie v. Gonzales, 443
F.3d 405, 410 & n.9 (5th Cir. 2006). The alien has the burden of showing “some
particularized connection” between the feared persecution and one of those five
exclusive grounds. Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994); see
Mwembie, 443 F.3d at 410; § 1101(a)(42)(A).
      The BIA determined that Petitioner had failed to show that his
mistreatment by his brother or threats by unknown individuals rose to the level
of persecution or that the mistreatment was the result of action by the Honduran
government or its unwillingness or inability to control it. The BIA further
determined that Petitioner had failed to show that the mistreatment occurred
because of a protected factor or that he was a member of a particular social
group. The BIA concluded that Petitioner also failed to establish a well-founded
fear of future persecution, as certain of his family members remain unharmed
in Honduras.
      We review the BIA’s factual determination that Petitioner is not eligible
for asylum under the substantial-evidence standard, and we will not reverse the
BIA’s decision unless the evidence compels it. Chen v. Gonzales, 470 F.3d 1131,
1134 (5th Cir. 2006). The evidence in this record does not compel a conclusion
different from that reached by the BIA.       See id. Petitioner testified that
unknown individuals had killed his father and three uncles for unknown reasons

                                        2
    Case: 12-60077     Document: 00512126694      Page: 3   Date Filed: 01/28/2013

                                  No. 12-60077

and had continued to threaten the family throughout Petitioner’s life in
Honduras. He stated, however, that these individuals threatened him and his
siblings because they were their father’s children. Petitioner further testified
that, after the deaths of both of his parents, his older brother began to beat him,
steal his money, and deny him food, forcing him to beg food from neighbors and
to work even when he was ill. Petitioner also stated that other unknown
individuals assaulted him in the streets to steal his money.
      Even if Petitioner had shown that he suffered past persecution, had a well-
founded fear of future persecution, and was a member of the particular social
group of children whose parents are deceased and are otherwise without
effective familial protection, the evidence does not compel the conclusion that
either the abuse by his brother or the threats to him and his family were
motivated by his status as a child without parents or other familial protection.
See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002). He has failed
to show the BIA’s decision is unsupported by substantial evidence. See Chen,
470 F.3d at 1134.
      Petitioner acknowledges that the standards required to establish
entitlement to withholding of removal or to relief under the CAT are more
stringent than those for asylum, and therefore concedes that, if the BIA did not
err as to the issue of asylum, it could not have erred in withholding of removal
or denying relief under the CAT. See Mikhael v. I.N.S., 115 F.3d 299, 306 (5th
Cir. 1997); Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002). Accordingly, his
petition for review is DENIED.




                                        3